DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 1 recites the limitation "the stationary charging station" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the charging station" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation "the charging station" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
  	Claim 8 recites the limitation "the stationary charging station" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
 	The dependent claims are rejected for the reasons as the independent claims from which they depend.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kummer et al. US Pub 2013/0166119 (hereinafter Kummer).
 	Regarding claims 1 and 8, Kummer teaches a method for charging an electric vehicle, 
 	wherein a traction battery of an electric vehicle (see abstract and fig. 2, element 102; a traction battery) connected to a stationary charging device is charged by the stationary charging device (¶ 0024; an electrical connector 79 connects the AC charger 76 to an external power supply for receiving AC power) and wherein, 
 	before the electric vehicle is disconnected from the stationary charging station (¶ 0024; the AC charger 76 is not a power generator, so the AC charger has to connect to an external power supply in order to provide AC power to the vehicle), a heating device of the electric vehicle (¶ 0032; to heat or cool the battery 102) is operated with electrical energy provided by the charging station (¶ 0064; the charger uses the available charging energy to charge the battery.  Any remaining energy that is not being used to charge the battery, is used to charge the battery, is used to regulate the battery temperature by heating the battery using the thermal cycle).
	Regarding claim 2, Kummer teaches wherein the traction battery and/or (interprets as “or”) a component of a drive train of the electric vehicle is heated by the heating device (¶ 0027, 0064; regulating the battery temperature).
	Regarding claim 3, Kummer teaches wherein an electric motor, power electronics, a gearbox, and/or (interpret as “OR”) gearbox oil of the electric vehicle (¶ 0018; the motor, the transmission control module…are correctively referred to as a transmission 54) is heated as the component of the drive train (¶ 0022; the PTC 64 and HVAC compressor 66 are used to heat and cool fluid, respectively, that circulates to the transmission 54 and to the main battery 50).
	Regarding claim 4, Kummer teaches wherein the traction battery and/or (OR) the component of the drive train is heated to a predetermined temperature which is respectively optimal in terms of an efficiency factor of the electric vehicle (¶ 0078; …to heat the battery to a predetermined temperature…).
	Regarding claims 5, 11-13, Kummer teaches wherein a control module of the electric vehicle calculates a preheating time ending at the departure time, starting from a predetermined departure time of the electric vehicle, and the heating device is operated during the calculated preheating time (Claims 12, 13; preconditioning the traction battery occurs within a predetermined time before the vehicle is operated).
	Regarding claims 6, 14-17, Kummer teaches wherein the predetermined departure time is set by a user of the vehicle by a human-machine interface (¶ 0021; the user can input a departure time…,using the user interface).
	Regarding claims 7 and 18-20, Kummer teaches wherein the heating device is operated before the electric vehicle is disconnected if the user of the vehicle selects a predetermined charging mode, and wherein the heating device is not operated before the electric vehicle is disconnected if the user of the vehicle does not select the predetermined charging mode (¶ 0054;…offsets battery power that would be required to heat or cool the battery…based on input charge available, a known departure time and user inputs).
 	Regarding claim 9, Kummer teaches the electric vehicle having a control module which provides a predetermined charging mode and is configured to calculate a preheating time ending at the departure time in the predetermined charging mode, starting from a predetermined departure time of the electric vehicle, and configured to control operation of the heating device during the calculated preheating time (claims 12, 13).	
	Regarding claim 10, Kummer teaches which is configured to heat the traction battery and/or a component of a drive train of the electric vehicle to a temperature which is respectively optimal in terms of an efficiency factor of the electric vehicle and which is recorded by a temperature sensor (¶¶ 0056, 0058).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JAMMOUL et al.
US Pub 2018/0141458
Fukami et al.
US Pub 2020/0023750


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        09/21/2022